Citation Nr: 0521497	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  99-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for dysthymia with major 
depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to 
October 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that granted the veteran's claim for an increased 
evaluation of his service-connected dysthymia with major 
depression and assigned a 10 percent evaluation, effective 
January 7, 1997.  In December 2002, the RO increased the 
evaluation for the service-connected dysthymia from 10 
percent disabling to 30 percent disabling, effective January 
7, 1997.

In March 2001, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The case was previously before the Board in May 2001 and 
October 2003, at which time it was remanded for additional 
development.


FINDING OF FACT

The veteran's dysthymia with major depression is manifested 
by depression, anxiety, sleep impairment, memory loss, and a 
history of suicidal ideations, and has not been shown by 
competent clinical evidence to be more than mild to moderate 
in severity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dysthymia with major depression have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of an increased rating for dysthymia 
with major depression, the Board notes that a VA letter 
issued in June 2001 apprised the appellant of the information 
and evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 18 Vet. App. 
112 (2004) (Pelegrini II).  However, in the present case, the 
appellant's claim for an increased rating was filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA examination.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim for 
an increased rating for dysthymia with major depression.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim for service connection for an 
increased rating for dysthymia with major depression.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

In a letter dated in February 1997, a private physician, Dr. 
G. A. S., indicated that he was the veteran's family 
physician and that he had treated the veteran for major 
depression and anxiety since September 1996.  He reported 
that the veteran's depressive symptoms included low self-
esteem, impaired mental concentration, progressive weight 
loss, poor sleep, difficulty getting back to sleep, 
persistent fatigue, and passing thoughts about death and 
suicide.

The veteran underwent a VA pyschiatric compensation and 
pension examination in December 1997.  Objectively, the 
veteran appeared to be slow moving and spoke softly with a 
narrow tone.  His mood was depressed and his affect was 
constricted, but appropriate.  His thought processes were 
relevant and coherent and centered around his ongoing 
depression and possible divorce.  He did not have any 
obsessive-compulsive disorders, dissociation, or suicidal 
ideations.  The veteran also did not have auditory or visual 
hallucinations and was oriented to time, place, and person.  
His memory for remote and recent events was grossly intact 
and his attention and concentration were fair.  The examiner 
opined that under more sustained activity like work, the 
veteran's concentration waxed and waned and led to 
absenteeism at work.  In terms of the veteran's judgment and 
insight, he had not gotten over his depression and said that 
he hoped it would improve with additional medication.  The 
examiner diagnosed the veteran with single, chronic major 
depression.  He also assigned the veteran a Global Assessment 
of Functioning (GAF) score of 63, due to mild symptoms and 
difficulty with social and occupational work.

The veteran underwent a VA mental disorders compensation and 
pension examination in August 1999.  The veteran reported 
that he had been working for the U. S. Postal Service for 
four and a half years.  In terms of subjective complaints, 
the veteran stated that he had been depressed, had 
experienced some suicidal ideation, had poor impulse control, 
and did not have any motivation, self-esteem, or self-
confidence.  He also reported that he did not have an 
interest in anything, had difficulty falling or staying 
asleep, was tired all of the time, and had short-term memory 
loss.  He further stated that he did not want to deal with 
people and that, at times, he missed work because he got 
tired easily.  Objectively, the veteran was alert, 
cooperative, fairly neat in appearance, and talked 
coherently, with diminished psychomotor activity.  His mood 
was depressed, he had no self-esteem, no self-confidence, no 
motivation, and poor impulse control.  He admitted to having 
suicidal ideation at times, but denied any homicidal 
ideations.  He also denied any delusions or hallucinations.  
He was oriented to time, place, and person.  His memory for 
remote events was fair and his intellectual function was 
average.  The veteran's general form of knowledge was fairly 
good.  His affect was appropriate and his judgment and 
insight were fair.  The examiner diagnosed the veteran with 
recurrent major depression, alcohol dependence by history, 
marijuana abuse by history, and eating disorder- not 
otherwise specified.  The examiner assigned the veteran a GAF 
score of 60.

The veteran sought outpatient VA treatment in August 2001.  
He reported that his appetite was good, his energy was 
adequate to meet all needs, and that his weight was stable.  
He also reported that he had problems with sleep.  The 
veteran denied suicidal or homicidal ideations, 
hallucinations in all sensory modalities, or a history of 
manic or hypomanic episodes.  The examiner reported that the 
veteran was dressed neatly, and was coherent and polite.  The 
veteran's mood was slightly anxious, but his affect was 
appropriate, his thought process was goal oriented, and he 
did not have any delusional thought content.  The veteran 
reported being hospitalized in April 2001, secondary to the 
cutting of his wrists, and indicated that he felt very 
depressed and lonely then.  The veteran was currently 
employed as an equipment mechanic for the Post Office, could 
meet all of his financial needs and did not have any legal 
problems or charges of violent crime.  The veteran, who was 
divorced, had custody of his three children on the weekend, 
and had a sister and some close work friends who were 
supportive.  The examiner reported that the veteran had a low 
potential for dangerous behavior, and that his GAF score of 
60/55 reflected mild functional impairment, and he had 
minimal impairment in terms of his learning capacity. 

The veteran underwent a mental disorders VA compensation and 
pension examination in November 2002.  The veteran reported 
that he was hospitalized in April 2001 due to cutting 
behavior (cutting of his wrists) in a suicidal gesture.  He 
also indicated that his attendance at work had improved over 
the past year.  The veteran claimed that he felt down for 
approximately four of the seven days of the week, and that 
these symptoms had followed him since his late childhood.  He 
indicated that on the three days that he did not have a low 
mood that he was able to function fairly well.  He further 
noted that he was able to accommodate his mood to participate 
in work-related actives and that he only had two absences 
from work over the past 12 months.  The veteran also 
indicated that he had a small circle of friends, which 
included on acquaintance from work, as well as one longtime 
friend who lived in another city.  He claimed that he did not 
have a desire to interact with people, but at work, he could 
accommodate other individuals in his life due to the team 
nature of his duties.  He indicated he had been on no 
psychotropic intervention for the past year.

On mental status evaluation, the veteran was described as 
being well developed, well nourished, and cooperative.  He 
maintained fair eye contact, had goal-oriented speech, and 
had no evidence of hallucinations or delusions.  He also 
denied paranoia and homicidal ideation, but did claim to have 
ongoing suicidal thoughts with plan, the last of which 
occurred during the previous month.  The examiner reported 
that although the veteran had contemplated and had actually 
cut his wrists in the past, that there were no visible scars 
evidenced on his wrist on examination.  However, the veteran 
claimed that his suicidal plan would be to fill a tub with 
water and to slit his wrists.  The veteran also claimed to 
have spontaneous thoughts of violence towards others, but did 
not have a plan to act out on them.  The examiner indicated 
that the veteran maintained fair activities of daily living 
with personal hygiene (the veteran stated that despite his 
moods, he was able to bathe on a regular basis).  The veteran 
was oriented to person, place, time, self, and situation.  
Although, he claimed to have some short-term memory loss, he 
was able to recall three out of three items at five minutes.  
He was unable to give any symptomology of ritualistic 
behavior that interfered with his routine.  However, he did 
have some checking behavior in his home with making sure that 
the doors were locked.  The veteran's speech was of normal 
rate and it was relevant and logical.  He denied evidence of 
panic attacks and generalized anxiety.  His sleep was 
described as having a poor onset and increased duration of up 
to 11 hours.  He did allude to using alcohol as a type of 
hypnotic agent, however, he minimized that behavior.  The 
examiner indicated that a section of the veteran's claims 
file suggested that the veteran had an eating disorder, but 
the veteran did not give any symptoms of gorging or purging 
during the evaluation.  

The examiner diagnosed the veteran with dysthymia and noted 
that there was not really any evidence of major depressive 
disorder.  He reported that the veteran met the A criteria 
with a depressed mood for most of the day, the B criteria 
with poor appetite or overeating, insomnia or hypersomnia, 
low energy, low self-esteem, and feelings of hopelessness, 
and the C criteria of a two-year duration of the disturbance.  
The examiner assigned the veteran a GAF score of 59.  He 
stated that the veteran's suicidal ideation would have put 
him in the low 50's.  However, the veteran was currently 
working, had a few friends, and did not have any severe 
obsession or rituals, or frequent shopping habits.  Further, 
the examiner indicated that although he did have some 
occupational difficulty with isolation, he was able to 
overcome it and the veteran appeared to be improving with 
respect to his ability to get to work and function fairly 
well and on time.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9433 (2004) pertain to dysthymic disorder.  Under these 
codes, a 30 percent disability rating is in order when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9433 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for dysthymic disorder is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 


Analysis

The veteran asserts that an evaluation in excess of 30 
percent is warranted for his service-connected dysthymia with 
major depression.  As noted above, in order to assign a 
higher rating, the record must show that the veteran 
experiences reduced reliability and productivity due to 
symptoms of dysthymia such as a flattened affect, 
circumstantial, circumulatory, or stereotyped speech, 
impaired judgment, impaired long and short term memory, 
impaired abstract thinking, and difficulty establishing and 
maintaining effective work and social relationships, and mood 
disturbances.  The Board finds that such findings are not 
contained in the record.  In this regard, the record does 
establish that between February 1997 and November 2002, the 
veteran's mental health was evaluated on numerous occasions.  
During this time, the veteran suffered from anxiety, a 
depressed mood, low self-esteem and self-confidence, poor 
impulse control, sleep impairment, fatigue, and short-term 
memory loss.  He also reported a history of cutting behavior 
and suicidal ideations.  However, the record also establishes 
that the veteran had coherent, goal-oriented, relevant, and 
logical speech, his insight and judgment were fair, his 
affect was appropriate, and he did not have any panic 
attacks, homicidal ideations, hallucinations, delusions, or a 
history of manic or hypomanic episodes.  Additionally, his 
appearance was neat and he maintained fair activities of 
daily living with personal hygiene.  The veteran was also 
oriented to time, place, and person, and his attention and 
concentration was fair and his thought process was goal 
oriented.  Further, an examiner in April 2001 indicated that 
the veteran had a low potential for dangerous behavior and 
had mild functional impairment.  Similarly, an examiner in 
November 2002 indicated that the veteran had some 
occupational difficulty with isolation, but that he was able 
to overcome that and that he was improving with respect to 
his ability to get to work and function fairly well.  
Moreover, the record demonstrates that the veteran has been 
employed by the U.S. Postal Service for many years and has a 
small circle of friends and a relationship with his three 
children, of whom he has custody on the weekends.

Additionally, the record establishes that the veteran, on 
examination in December 1997 had a GAF scores of 63, on 
examination in August 1999 had a GAF score of 60, and on 
examination in November 2002 had a GAF score of 59.  (The GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vets. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32)).  The Board notes that the 
veteran's reported GAF scores reflect mild to moderate 
symptomology.

As such, the Board finds the clinical findings on the private 
and VA psychiatric evaluations between February 1997 and 
November 2002 and the veteran's GAF scores that range from 59 
to 63 demonstrate no more than mild to moderate symptoms, and 
are consistent with the current 30 percent rating.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for dysthymia with major depression.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).









ORDER

Entitlement to an increased rating for dysthymia with major 
depression, currently evaluated as 30 percent disabling is 
denied.




	                        
____________________________________________
	U. R . POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


